Order filed December 3, 2020.




                                       In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-20-00742-CV
                                  ____________

         In the Interest of A.M.W. a/k/a A.W., K.R.W. a/k/a K.W., children


                     On Appeal from the 314th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2019-03213J


                                      ORDER

         This is an accelerated appeal from a judgment in a parental termination
appeal. Appellant B.V.W.’s brief was due December 2, 2020. No brief has been
filed.

         Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

         Therefore, we order appellant’s appointed counsel Angela Ellis, to file
appellant’s brief no later than December 18, 2020. If the brief is not filed by that
date, counsel may be required to show cause why she should not be held in
contempt of court. In addition, the court may require appointment of new counsel
due to the failure to timely file appellant’s brief.



                                        PER CURIAM



Panel Consists of Justices Christopher, Wise, and Hassan.